The Attorney General of Texas
                                                  October22, 1985
JIM MATTOX
Attorney Getma


supmmecowl suihiing               HonorableOscar Hauey              OpiuiouR0.~'&368
P. 0. Box 12949                   chsirmeu
Atmtln.TX. 797ll- 2548            Committeeon Jurisprudence         Re:    Whether a ticket-vending
51214752991                       Texas State Senate                computer terminal which merely
Telex Slow74.1297
1-r        512/4750289
                                  P. 0. Box 12068                   dispenaes.ticketsis a "gambling
                                  Amstin.Texas 78711                device"'under chapter 47 of the
                                                                    Penal Code, and relatedquestions


                                  D&   SAator ibusy:

4924Albmte Ave. Stdtb10             Pea ask whethw the PAT-2000,a tickat-veading computerterminal
ElP4SO.T% -                    is a "gadlius dev!r:e" uader sections47.01(3)and 47.06 of.the Texas
91615939484                    Peuslrcode. Pou.also ask whether subsections.(a):.&.(b) of 47.06,
                               whickSet forth'thr!elementsof~the'crimeof possession-ofa "gsmbliug
                               device,"are unccau~titutionallyvague.
                              ;.i;(' '.
                                    Sectlon'47.06provides,in part:
                                                   .
                                   y.      ~'(a):
                                                1~' persou cumlts au offen.se'~~.if   he
                            : !          kuowiugl~r
                                                  ~.owus, mauufactures;~ttaasfers;~ or
                                         poasesseu any gambling de+ice that he .knWs is
                                         designed for gambl&ng purposes or snp'equip&at
                                         that.~
                                              he knows is designed as a subassemblyor
Uoo N. Tenlh, Sulto S                    esseatia:t
                                                  part of a gamblingdevice.
MeAllenn.
        lx. 7s5o1-1(185
51-7
                                              (b) A person comlts an offense if. with the
                                           intent 1.0 further gsmbling, he knowingly.owns,
 2ooMalnPleza,sune400                      marmfaCtw:es.transferscoumerc%all~,or p?asesses
 San Anlonlo, lx 7aw-2797                  any altered gambling equipment 'that'
                                                                               he knows is
 612@29.4191
                                           designed for gambling purposes ore any equipment
                                           that he knows is daslgaed as a subassemblyor
                                           eseeutislpart of such device.
                                       Section47.01(9)provides:

                                              'GembLLngdevice'means,any mechanicalctitri-
                                           Vance that for a considerationaffords the player
                                           an opportunityto obtain~aaytbingof value. %he
                                           award OF which is determined by chance, even
                                           though r.ccompaniedby some skill. whether or not
                                           the prim is' automaticallypaid 'by the ~'con-
                                           trivance.


                                                         p. 1689
Howrable Oscar Mausy - Page 2   (~'~-368)




     Application of these provfsioua depeuds upon the physical
characteristicsof the prtuticularobject or device ia question.
See Attorney General Opiafaas MI-168 (1980); E-1153 (1978); H-940
v77).    SyatechPAT-2000computertennlualsare kucwu as "transaction
processing equipment." Tt.e technical informationsubmitted to us
shows that they recordtransactionInformationand distributetickets.
The PAT-2000is capableof dispeusinga wide range of products,such
as airline tickets,euterta:iumeuttickets, and money orders. It is
similarin functionto the automaticteller machineswhich are mu in
use across the state. Neu,ertheless,many of the PAT-2000 termiuals
which are.presently produced in Texas are manufacturedto produce
ticketswhich are used in the New York State Lottery. Because the
PAT-2000terminalcontainsuo data base for lotterytickets,however,
the ticketscsnnot actuallybe dispenseduntil it is connectedto the
main computerin New York.

    The statutory defiultiw of "gambling device" requires, among
other things,proof that the award of a th%ug of value by the device
be "determinedby chance, even though accompaniedby some skill."
Peual Code 147.01(3);AttorneyGeneral Opiufous~~-168 (1980);E-1153,
(1978). Thus. even if ths PAT-2000 wasdesigned specificallyfor a
purpose, such as a lottery,,which would copstltuteau offense iu
Texae. the offensesdescribedin subsectious(a) aud (b) of sectlou
47.06 requireproof that the machlue in questionis itselfa "gambling
dcvicee or subassemblyof a "gamblingdevice" withiu the mesuiag of
eection47*01(3). -See Attomey GeneralOpinionMW-168 (1980).

     The foregoingdescrlptioaof the PAT-2000 demoustratesthat its
sole fuactloais to dispenee~tickats.Ooze the temfual is connected
with the rain computer.fu New York,~.the tickets dispensedby the
PAT-2000 will have state lottery numbers ou them. The element of
chauce,however, is added :lnau eatlrely separateprocessand is uot
au asseutlalelement-ofthe product at issue. The elementof chance
occurs %u the lotteig drtariag.not in the transfer of a lottery
ticket. Althoughthe ac=i :saleorepossessionof lotteryticketsin
Texas is au offeuse. see Paaal Code 4547.03(a)(S),47.07(a).we deal
here cmly tith the Gov      question of whether the PAT-2000‘is a
"gsmblbg device"per se.

     Cousequeutly.based 01,.theinformationabout the PAT-2000 sub-
mitted in couuectiouwith :rouropinion request,we concludethat the
.esseatialelement of chaacc:is not present in the PAT-2000termfual.
We uote that'althoughthe elameutof chancemay be temporarilyremoved
by "disabliug"a device, this will uot prevent it from being a
"gamblingdevice." See Attmney General Opinion E-940 (1977). This
is not, however, re&t     to the case at hand because the PAT-2000
containsPO elementof chance aud~needuot be "disabled."

    We do.uotbelieve that ,thelegislatureintendedto includewithin
"gaubliug device," a termlaal which IS capable only of dispensing
tickets. The legislatureyintended section47.01(3)to reach devices


                                p. 1690
..


     DouorableOscar Mausy - Page 3   (JM-368)




     such as slot pachiuesaud roulettevheels. See PracticeComeutary to
     section47.01 (suggest* that a "sachauical~ontrivauce" may also be
     requiredby the deff.nitf.on),

         In light of this couclusion,
                                    ve do not reach your secondquestion
     of whether the void-for-vzgueness doctrine prevents applicationof
     section 47.01(3) aud subsec:tious
                                     (a) and (b) of section47.06 to the
     PAY-2000terminal.

                                 SUMMARY

                 A "gambling device," as defined in section
              47.01(3) in coujrmctlonwith subsections(a) aud
              (b) of section 4,7.06~, does not apply to the
              Syntech PAY-ZOOO,, a ticket-vending
              terminaluhlch awrely dispensestickets.TFz
              device lacks the eleawxtt
                                      of chance essentialto a
              "gamblingdevice"uuder section47.01(3).




                                           JIM    WATTOX
                                           Attorney General   of Texas

     TCMGNNEN
     First AssistantAttorney General

     DAVID B. XICDAXDS
     ExecutiveAssistantAttonwy General

     RCBXXYCSAY
     SpecialAssistantAttomey General

     RICX GILPIN
     Chairman,OpinionCosdttec:

     Preparedby Jenniferluggs
     Assistant AttorneyGeneral

     APPROVED:
     OP7.DIONCOMMITl'gE

     Rick Gilpin.Chairman
     Coliu Carl
     Susan Garrison
     Tony Guillory
     Jim Moelliuger
     JenniferXiggs
     Nancy Sutton
     Sareh Woelk

                                     p. 1691